ICJ_065_WHO-EgyptAgreement_WHO_NA_1980-12-20_ADV_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

ADVISORY OPINION OF 20 DECEMBER 1980

1980

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’EGYPTE

AVIS CONSULTATIF DU 20 DECEMBRE 1980
Official citation :

Interpretation of the Agreement of 25 March 1951 between the
WHO and Egypt, Advisory Opinion, I.C.J. Reports 1980, p. 73.

Mode officiel de citation :

Interprétation de l'accord du 25 mars 1951 entre l'OMS et l'Egypte,
avis consultatif, C.I.J. Recueil 1980, p. 73.

 

Sales number 4 7
N° de vente :

 

 

 
20 DECEMBER 1980

ADVISORY OPINION

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

INTERPRETATION DE L’ACCORD
DU 25 MARS 1951
ENTRE L’OMS ET L’ÉGYPTE

20 DÉCEMBRE 1980

AVIS CONSULTATIF

 
1980
20 December
General List
No. 65

73

INTERNATIONAL COURT OF JUSTICE
YEAR 1980

20 December 1980

INTERPRETATION OF THE AGREEMENT
OF 25 MARCH 1951 BETWEEN
THE WHO AND EGYPT

Determination by the Court of the meaning and implications of question submitted
for advisory opinion — Need for Court to ascertain and formulate legal questions
really in issue.

International organizations and host States — Respective powers of the organi-
zation and the host State with regard to seat of headquarters or regional offices of
organization — Mutual obligations of co-operation and good faith resulting from a
State’s membership of organization as well as from relations between organization
and host State — Legal principles and rules applicable on transfer of office of
organization from territory of host State concerning conditions and modalities for
effecting transfer — Duty to consult — Consideration of provisions of host agree-
ments and of Vienna Convention on the Law of Treaties — Application of principles
and rules of general international law — Mutual obligation to co-operate in good
faith to promote the objectives and purposes of the Organization.

ADVISORY OPINION

Present: President Sir Humphrey WALDOCK ; Vice-President ELIAS ; Judges
FORSTER, GROS, LACHS, MOROZOV, NAGENDRA SINGH, RUDA,
Moster, ODA, AGO, EL-ERIAN, SETTE-CAMARA ; Registrar TORRES
BERNARDEZ.

Concerning the interpretation of the Agreement signed on 25 March 1951
between the World Health Organization and the Government of Egypt,

THE Court,
composed as above,
gives the following Advisory Opinion :

1. The questions upon which the advisory opinion of the Court has been
requested were laid before the Court by a letter dated 21 May 1980, received in
the Registry on 28 May 1980, addressed by the Director-General of the World

4
74 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Health Organization to the Registrar. In that letter the Director-General
informed the Court of resolution WHA33.16 adopted by the World Health
Assembly on 20 May 1980, in accordance with Article 96, paragraph 2, of the
Charter of the United Nations, Article 76 of the Constitution of the Worid
Health Organization, and Article X, paragraph 2, of the Agreement between the
United Nations and the World Health Organization, by which the Organization
had decided to submit two questions to the Court for advisory opinion. The text
of that resolution is as follows :

“The Thirty-third World Health Assembly,

Having regard to proposals which have been made to remove from
Alexandria the Regional Office for the Eastern Mediterranean Region of
the World Health Organization,

Taking note of the differing views which have been expressed in the
World Health Assembly on the question of whether the World Health
Organization may transfer the Regional Office without regard to the pro-
visions of Section 37 of the Agreement between the World Health Organi-
zation and Egypt of 25 March 1951,

Noting further that the Working Group of the Executive Board has been
unable to make a judgment or a recommendation on the applicability of
Section 37 of this Agreement,

Decides, prior to taking any decision on removal of the Regional Office,
and pursuant to Article 76 of the Constitution of the World Health Orga-
nization and Article X of the Agreement between the United Nations and
the World Health Organization approved by the General Assembly of the
United Nations on 15 November 1947, to submit to the International Court
of Justice for its Advisory Opinion the following questions :

‘1. Are the negotiation and notice provisions of Section 37 of the
Agreement of 25 March 1951 between the World Health Organization
and Egypt applicable in the event that either party to the Agreement
wishes to have the Regional Office transferred from the territory of
Egypt?

2. If so, what would be the legal responsibilities of both the World
Health Organization and Egypt, with regard to the Regional Office in
Alexandria, during the two-year period between notice and termination
of the Agreement?’”

2. By letters dated 6 June 1980, the Registrar, pursuant to Article 66, para-
graph 1, of the Statute of the Court, gave notice of the request for advisory
opinion to all States entitled to appear before the Court.

3. The President of the Court, having decided pursuant to Article 66, para-
graph 2, of the Statute, that those States Members of the World Health Orga-
nization who were also States entitled to appear before the Court, and the
Organization itself, were likely to be able to furnish information on the question
submitted to the Court, made an Order on 6 June 1980 fixing 1 September 1980
as the time-limit within which written statements might be submitted by those
States. Accordingly, the special and direct communication provided for in

5
75 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Article 66, paragraph 2, of the Statute was included in the above-mentioned
letters of 6 June 1980 addressed to those States, and a similar communication
was addressed to the WHO.

4. The following States submitted written statements to the Court within the
time-limit fixed by the Order of 6 June 1980; Bolivia, Egypt, Iraq, Jordan,
Kuwait, Syrian Arab Republic, United Arab Emirates, United States of Amer-
ica. The texts of these statements were transmitted to the States to which the
special and direct communication had been sent, and to the WHO.

5. Pursuant to Article 65, paragraph 2, of the Statute and Article 104 of the
Rules of Court, the Director-General of the WHO transmitted to the Court a
dossier of documents likely to throw light upon the questions. This dossier was
received in the Registry on 11 June 1980 ; it was not accompanied by a written
statement, a synopsis of the case or an index of the documents. In response to
requests by the President of the Court, the WHO supplied the Court, for its
information, with a number of additional documents, and the International
Labour Organisation supplied the Court with documents of that Organisation
regarded as likely to throw light on the questions before the Court.

6. By a letter of 15 September 1980, the Registrar requested the States Mem-
bers of the WHO entitled to appear before the Court to inform him whether they
intended to submit an oral statement at the public sittings to be held for that
purpose, the date fixed for which was notified to them at the same time.

7. Pursuant to Article 106 of the Rules of Court, the Court decided to make
the written statements submitted to the Court accessible to the public, with effect
from the opening of the oral proceedings.

8. In the course of three public sittings held on 21, 22 and 23 October 1980,
oral statements were addressed to the Court by the following representa-
tives :

For the United Arab Emirates : Mr. Mustafa Kamil Yasseen, Special
Counsellor of the Mission of the United
Arab Emirates at Geneva.

For the Republic of Tunisia : Mr. Abdelhawab Chérif, Counsellor, Em-
bassy of Tunisia at The Hague.

For the United States of America: Mr. Stephen M. Schwebel, Deputy Legal
Adviser, Department of State.

For the Syrian Arab Republic : Mr. Adnan Nachabé, Legal Adviser to the
Ministry of Foreign Affairs.

For the Arab Republic of Egypt: H.E. Mr. Ahmed Osman, Ambassador of
Egypt to Austria.

In reply to a question by the President, Mr. Claude-Henri Vignes, Director of
the Legal Division of the WHO, stated at the public sitting that the WHO did not
intend to submit argument to the Court on the questions put in the request for
Opinion, but that he would be prepared, on behalf of the Director-General, to
answer any question that the Court might put to him. Questions were put by
Members of the Court to the Government of Egypt and to the WHO ; replies
were given by the representative of Egypt and by the Director of the Legal
Division of the WHO, and additional observations were made by the represen-
tatives of the United States of America and the United Arab Emirates.
76 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

9. At the close of the public sitting held on 23 October 1980, the President of
the Court indicated that the Court remained ready to receive any further obser-
vations which the Director of the Legal Division of the WHO or the represen-
tatives of the States concerned might wish to submit in writing within a stated
time-limit. In pursuance of this invitation, the Governments of the United States
of America and Egypt transmitted certain written observations to the Court on
24 October and 29 October 1980 respectively ; copies of these were supplied to
the representatives of the other States which had taken part in the oral proceed-
ings, as well as to the WHO. Certain further documents were also supplied to the
Court by the WHO after the close of the oral proceedings, in response to a
request made by a Member of the Court.

10. The first, and principal, question submitted to the Court in the
request is formulated in hypothetical terms :

“1. Are the negotiation and notice provisions of Section 37 of the
Agreement of 25 March 1951 between the World Health Organization
and Egypt applicable in the event that either party to the Agreement
wishes to have the Regional Office transferred from the territory of
Egypt?”

But a rule of international law, whether customary or conventional, does
not operate in a vacuum ; it operates in relation to facts and in the context
of a wider framework of legal rules of which it forms only a part. Accord-
ingly, if a question put in the hypothetical way in which it is posed in the
request is to receive a pertinent and effectual reply, the Court must first
ascertain the meaning and full implications of the question in the light of
the actual framework of fact and law in which it falls for consideration.
Otherwise its reply to the question may be incomplete and, in consequence,
ineffectual and even misleading as to the pertinent legal rules actually
governing the matter under consideration by the requesting Organization.
The Court will therefore begin by setting out the pertinent elements of fact
and of law which, in its view, constitute the context in which the meaning
and implications of the first question posed in the request have to be
ascertained.

11. The existence at the present day of a Regional Office of the World
Health Organization located at Alexandria has its origin in two main
circumstances. One is the policy adopted by the WHO in 1946, which is
expressed in Chapter XI of the text of its Constitution, of establishing
regional health organizations designed to be an integral part of the Orga-
nization. The other is the fact that at the end of the Second World War
there existed at Alexandria a health Bureau which, pursuant to that policy

7
77 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

and by agreement between Egypt and the WHO, was subsequently incor-
porated in the Organization in the manner hereafter described.

12. Article 44 of the WHO Constitution empowers the World Health
Assembly to define geographical areas in which it is desirable to establish a
regional organization and, with the consent of a majority of the members
of the Organization situated within the area, to establish the regional
organization. It also provides that there is not to be more than one regional
organization in each area. Articles 45 and 46 proceed to lay down that each
such regional organization is to be an integral part of the Organization and
to consist of a regional committee and a regional office. Articles 47-53 then
set out rules to regulate the composition, functions, procedure and staff of
regional committees. Finally, Article 54, which contains special provisions
regarding the “integration” of pre-existing inter-governmental regional
health organizations, reads as follows :

“The Pan American Sanitary Organization represented by the Pan
American Sanitary Bureau and the Pan American Sanitary Confer-
ences, and all other inter-governmental regional health organizations
in existence prior to the date of signature of this Constitution, shall in
due course be integrated with the Organization. This integration shall
be effected as soon as practicable through common action based on
mutual consent of the competent authorities expressed through the
organizations concerned.”

The above-mentioned provisions of Chapter XI are thus the constitutional
framework within which the WHO came to establish its regional office in
Egypt.

13. The existence of a health bureau in Alexandria dates back to the
creation of a general Board of Health in Egypt in 1831 for the purpose of
preventing the spread of cholera and other diseases by and among pilgrims
on the way to and from Mecca. This Board subsequently acquired a certain
international character as a result of the association with its quarantine
work of seven representatives of States having rights in Egypt under the
capitulations régime ; and in 1892 its character as an international health
agency became more pronounced as a result of changes in the structure of
its council effected by the International Sanitary Convention of Venice of
that year. In this form the Conseil sanitaire maritime et quarantenaire
d'Egypte operated successfully for over forty years, during which, by
arrangement with the Office international d'hygiène publique and pursuant
to the International Sanitary Convention of 1926, it also functioned as the
Regional Bureau of Epidemiological Intelligence for the Near East. In
1938, at the request of the Egyptian Government, it was decided, at the
International Sanitary Conference of that year that the Conseil sanitaire
should be abolished and its functions assumed by the governments of
Egypt and the other countries concerned, but this did not involve the
suppression of the Regional Bureau of Epidemiological Intelligence. The
new Bureau, although placed under the authority of the Egyptian Gov-

8
78 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

ernment, was to have the same international character as the former
Bureau ; the Egyptian Government was to set up a commission including
technical representatives of the affiliated countries. From 1938 onwards
the expenses of the Bureau were wholly borne by the Egyptian Govern-
ment. The Second World War broke out before the projected commission
had been constituted, and from December 1940 until the end of hostilities
the work of the Alexandria Bureau was taken over by a special wartime
service under the Quarantine Department of the Egyptian Ministry of
Public Health. After the hostilities had ended, the Bureau resumed its
operations.

14. It has not been made entirely clear to the Court what was the exact
situation in regard to the Alexandria Sanitary Bureau as a result of the
events just described. But it was operating under Egypt’s Ministry of
Public Health when in 1946, and before the WHO Constitution had been
adopted, Egypt raised the question of the relation of the Bureau to the
Organization. Even before that, the members of the newly created League
of Arab States had taken a decision in favour of using the Alexandria
Bureau as their regional sanitary bureau. Meanwhile, however, the Alex-
andria Bureau was continuing to operate under the Egyptian sanitary
authorities rather than as an inter-governmental institution. On the other
hand, the projected association of the Bureau with the League of Arab
States, the international character of its functions and its previous status
may have led to the Bureau being regarded as an inter-governmental
institution. This no doubt explains why, as will now be seen, the Alexan-
dria Sanitary Bureau, despite any question there may have been as to its
inter-governmental character, was in fact dealt with by the Organization as
a case of integration under Article 54 of the WHO Constitution.

15. On 6 March 1947, at the direction of the WHO Interim Commis-
sion, the Executive Secretary of the Commission sent a circular letter to
member governments enquiring as to whether they might wish to have
either the headquarters of the organization or the seat of a regional office
located on their territory and as to the facilities they could offer. Soon
afterwards he was also directed to get in touch with the authorities “of the
Pan Arab Sanitary Organization”, and wrote on 2 May 1947 for informa-
tion to the Egyptian Minister of Public Health. Replying on 26 July 1947,
the Egyptian Minister supplied him with a memorandum giving an
account of the history and activities of the “Pan Arab Regional Health
Bureau” from 1926 onwards. When, on the basis of the memorandum, a
recommendation was made by the Committee on Relations to the Interim
Commission in September 1947 that negotiations should be started with
the “Pan Arab Sanitary Organization”, objection was taken that the Pan
Arab Sanitary Bureau did not really exist. Some delegates observed that
the negotiations should rather be with the Egyptian Government and,
ultimately, it was with the Egyptian Government that the negotiations
concerning the Bureau took place. In fact, the next development was a
reply from the Egyptian Government to the Executive Secretary’s circular

9
79 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

letter in which the Government stated that the competent authorities had
declared that they were most anxious to see a regional bureau established
at Alexandria, which could deal with all questions coming within the scope
of the WHO for the entire Middle East.

16. Matters then began to move more quickly. It appears from a report
submitted to the Interim Commission in May 1948, mentioned below, that
early in January 1948 quarantine experts of the Arab countries met in
Alexandria and passed a number of resolutions in favour of establishing a
regional organization. This was to be composed of the member States of
the League of Arab States and, it was contemplated, certain other States in
the region ; it was to have a regional committee similarly composed ; and it
was to use the Alexandria Bureau as its regional office. These resolutions
were adopted in the light of the fact that the WHO was to take over the
functions of pre-existing regional health organizations. The next step was
an invitation from the Egyptian Ministry of Public Health to Dr. Stampar,
Chairman of the Interim Commission, to visit Egypt and study on the spot
the conditions for setting up the proposed regional organization. In May
1948 a substantial report, referred to above, was duly submitted by the
Chairman of the Interim Commission in which he gave a detailed account
of the past history and current activities of the Alexandria Bureau and set
out the arguments in favour of it as the regional health centre for the Near
and Middle East. He ended the report with the conclusion :

“we are bound to admit that the conditions which predestinate Alex-
andria to be the centre of the future regional health organization for
the Near and the Middle East are literally unique”.

The Constitution of the WHO had now come into force and the question of
the Alexandria Bureau was discussed in the Committee on Headquarters
and Regional Organization at the first session of the new World Health
Assembly. Mention was made of the facts that most of the member States
of the Eastern Mediterranean area had agreed to the proposal for the
establishment of a regional organization in that area, that the Alexandria
Bureau was a pre-existing sanitary bureau, and that preliminary steps had
already been taken for the final integration of this bureau with the WHO.
Taking, those facts into account the Committee recommended that the
Executive Board should be instructed to integrate the Bureau with the
WHO as soon as practicable, through common action, “in accordance with
Article 54 of the WHO Constitution”, and this recommendation was
approved by the World Health Assembly on 10 July 1948 (resolution
WHAI.72).

17. The Director-General of the WHO then proceeded to organize the
setting up of a Regional Committee for the Eastern Mediterranean and an
agenda was drawn up for its inaugural meeting due to take place on
7 February 1949. Earlier, the Executive Secretary of the Interim Commis-
sion had negotiated successfully with the Swiss Government the text of an

10
80 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

agreement for the WHO’s headquarters in Geneva which had been
approved by the First World Health Assembly on 17 July 1948 and by
Switzerland on 21 August 1948 ; and a model host agreement had been
prepared in the WHO for use in negotiations concerning the seats of
regional or local WHO offices. Accordingly, when the agenda was drawn
up for the Regional Committee’s inaugural meeting on 7 February 1949,
included in it was the question of a “Draft Agreement with the Host
Government of the Regional Office”.

18. At the Regional Committee’s meeting the Egyptian Delegation
informed the Committee on 7 February 1949 that the Egyptian Council of
Ministers had just

“agreed, subject to approval of the Parliament, to lease to the World
Health Organization, for the use of the Regional Office for the East-
ern Mediterranean area, the site of land and the building thereon
which are at present occupied by the Quarantine Administration and
the Alexandria Health Bureau, for a period of nine years at a nominal
annual rent of P.T.10”.

The Committee next took up the question of the location of the Regional
Office for the Eastern Mediterranean area. A motion was introduced,
which the Committee at once approved, “to recommend to the Director-
General and the Executive Board, subject to consultation with the United
Nations, the selection of Alexandria as the site of the Regional Office”.
The recitals in the formal resolution to that effect, adopted the following
day referred, inter alia, to “the desirability of the excellent site and build-
ings under favourable conditions generously offered by the Government of
Egypt”.

19. The Regional Committee also addressed itself to the question of the
integration of the Alexandria Sanitary Bureau with the WHO. After
recalling that a Committee of the Arab States had previously voted in
favour of the integration, the Egyptian delegate observed that, should this
happen, “the WHO would have to take over expenses from the date of
opening of the Regional Office”. A few brief explanations having been
given, the Committee adopted a resolution recommending the integration
of the Bureau in the following terms :

“Resolves to recommend to the Executive Board that in estab-
lishing the Regional Organization and the Regional Office for the
Eastern Mediterranean the functions of the Alexandria Sanitary
Bureau be integrated within those of the Regional Organization of the
World Health Organization.”

The Egyptian delegate responded by presenting a written statement to the
Committee to the effect that, taking into account the resolution just
adopted, his Government was pleased to transfer to the World Health
Organization the functions and all related files and records of the Alex-
andria Sanitary Bureau. The statement went on to say that this transfer

11
81 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

would be made on the date on which the Organization notified the Gov-
ernment of Egypt of the commencement of operations in the Regional
Office for the Eastern Mediterranean Region. That statement having met
with warm thanks from the Committee, the Egyptian delegate proposed
that the work of the Regional Office should begin in July 1949 and this
proposal was adopted.

20. The Director-General now raised the question of the “Draft Agree-
ment with the Host Government” which he had included in the Agenda.
He said he wished to inform the Committee that “such a draft agreement
had been produced and handed to the Egyptian Government where it was
under study in the legal department”. He also stated that the WHO,
“though always considering necessary formalities, never allowed them to
interfere with Health Work”, and the Egyptian delegate then added the
comment that, should there be any difference of opinion between the
WHO and the legal expert, this could be settled by negotiation.

21. The question passed to the Executive Board of the WHO which, in
March 1949, adopted resolution EB3.R30 “conditionally” approving se-
lection of Alexandria as the site of the Regional Office, “subject to con-
sultation with the United Nations”. That resolution went on to request the
Director-General to thank Egypt for “its generous action” in placing the
site and buildings at Alexandria at the disposal of the Organization for
nine years at a nominal rent. Next, it formally approved the establishment
of the Regional Office for the Eastern Mediterranean and the commence-
ment of its operations on or about 1 July 1949. The resolution then
endorsed the Regional Committee’s recommendation that the “functions”
of the Alexandria Sanitary Bureau be “integrated” within those of the
Regional Organization. It further authorized the Director-General to
express appreciation to the Egyptian Government for the transfer of the
“functions, files and records of the Alexandria Sanitary Bureau to the
Organization upon commencement of operations in the Regional Office”.
The resolution did not deal with the projected host agreement still under
negotiation with the Egyptian Government. Pursuant to the Agreement
between the WHO and the United Nations which came into force on
10 July 1948 (Article XI), the consultation with the United Nations refer-
red to in the resolution was effected in May 1949. This confirmed the
selection of Alexandria as the site of the Regional Office.

22. However the draft host agreement, which necessarily had implica-
tions not only for the Ministry of Public Health but for other departments
of the Egyptian administration, it would seem, had been undergoing close
examination. As appears from a letter of 4 May 1949 from the Ministry of
Foreign Affairs to Sir Ali Tewfik Shousha Pasha, then Under-Secretary of
State for Public Health but already designated as the first WHO Regional
Director for the Eastern Mediterranean, he had been discussing the
draft agreement with the Foreign Ministry during April. In that letter the
Foreign Ministry referred to the draft agreement as one

12
82 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

“which the World Health Organization intends to conclude with the
Egyptian Government on the privileges and immunities to be enjoyed
by its regional office which will be established in Alexandria as well as
the staff of that office”.

It explained that it was enclosing a copy of the memorandum prepared by
the Contentieux (legal department) of the Ministries of Foreign Affairs
and Justice, setting out their comments on the draft agreement, together
with a revised draft. The memorandum stated that, in studying the pro-
visions of the draft, the Contentieux had also had regard to various other
agreements concluded, or in course of conclusion, between individual
States and specialized agencies on the occasion of the latter establishing
headquarters or regional offices in their territories. In this connection, it
made mention of the headquarters agreements already concluded by
France with the United Nations Educational, Scientific and Cultural
Organization, and by Switzerland with WHO itself, as well as draft agree-
ments still under negotiation by France and Peru with the International
Civil Aviation Organization regarding the seats of regional offices to be
established in their territories. The memorandum went on to suggest
numerous changes in the provisions of the agreement and gave detailed
explanations of the amendments which the Contentieux wished to see in
the draft. The memorandum and revised draft, it appears from a later note
of Sir Ali Tewfik Shousha Pasha, were then transmitted to the Director-
General of the WHO. It also appears from letters of 29 May and 4 June
1949 supplied to the Court by the WHO that some further exchanges took
place between him and the Contentieux concerning the draft agreement at
this time.

23. Meanwhile, however, the whole question of privileges and immu-
nities for regional offices of international organizations had become at
once more complicated and more pressing for the Egyptian administra-
tion. This was because by now Regional Bureaux for the Middle East had
already been established in Cairo by the Food and Agriculture Organiza-
tion of the United Nations, by ICAO and by Unesco, and because in any
event it was becoming necessary to consider the question of Egypt’s
adherence to the Convention on the Privileges and Immunities of the
Specialized Agencies. The general situation was laid before Egypt’s Coun-
cil of Ministers by the Foreign Minister in a Note of 25 May 1949. His
Note ended with a proposal that, as a provisional measure the Council
should grant to the staff of FAO, Unesco and WHO in their Regional
Offices the same temporary exemption from customs dues on any articles
and equipment imported from abroad and relating to their official work as
was already enjoyed by ICAO. This proposal was endorsed by the Council
of Ministers at a meeting four days later, and the Regional Director was so
informed on 23 June. The operations of the Regional Office being due to
commence on | July, the need to complete the negotiations for the host
agreement had been under consideration by the World Health Assembly
itself which passed a resolution on the subject on 25 June at its Second

13
83 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Session. The Director-General was requested to continue the negotiations
with the Government of Egypt in order to obtain an agreement extending
privileges and immunities to the Regional Organization and to report to
the next session. Pending the coming into force of that agreement, the
Assembly invited the Government of Egypt to extend to the Organization
the privileges and immunities set out in the Convention on the Privileges
and Immunities of the Specialized Agencies. Egypt, however, had not yet
adhered to that Convention, and it was only the Council of Ministers’
decision authorizing, temporarily, exemption from customs dues that
applied when the Regional Office commenced operations, as it did on the
agreed date, 1 July 1949.

24. The Director-General continued the negotiations and on 26 July
1949 the WHO’s comments on the Contentieux’ memorandum were trans-
mitted to the Egyptian Government, together with a revised draft of the
host agreement and a draft lease of the site and buildings. On 9 November
1949, a host agreement on the same lines as the draft transmitted to Egypt
was signed with the Government of India. In February 1950 the Executive
Board noted the state of the negotiations ; a letter of 23 March 1950 to the
WHO Regional Director from the Contentieux of the Egyptian Govern-
ment Ministries gave the impression that, subject to minor modifications,
WHO's draft was acceptable to Egypt. In that belief the Third World
Health Assembly passed a resolution in the following May affirming the
Agreement in the form of the WHO’s revised draft. Subsequently, how-
ever, the Regional Office reported that the Egyptian authorities were, in
fact, asking for a number of fairly substantial alterations. As the Director-
General considered the amendments requested to touch fundamental
points of principle and therefore to be unacceptable, he went himself to
Egypt and, in negotiations with the Egyptian authorities on 19 and 20 De-
cember 1950, persuaded them to drop the amendments which were the
cause of the disagreement. The Egyptian authorities then expressed them-
selves as ready to accept the host agreement, subject to the approval of the
Egyptian Parliament and to certain points being set out in an accompa-
nying Exchange of Notes. Eventually, the Agreement was signed in Cairo
on 25 March 1951 and was approved by the Fourth World Health Assem-
bly in May, although one of the points in the Exchange of Notes had given
rise to some discussion in the Legal Sub-Committee. The Egyptian Par-
liament gave its approval towards the end of June and the long-negotiated
host agreement finally entered into force on 8 August 1951. As to the lease
of the site and buildings of the former Sanitary Bureau to the WHO, which
under an Egyptian law also required Parliamentary approval, its execution
was not completed until 1955, the operation of the lease then being
expressed to have begun several years earlier on 1 July 1949.

25. Mention has finally to be made of an Agreement for the provision of
services by the WHO in Egypt, signed on 25 August 1950. At the same time
the Court notes that, according to the Director of the Legal Division of the

14
84 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Organization, this Agreement does not have any particular connection
with the setting up of the Regional Office in Egypt. The 1950 Agreement,
he explained, is simply a standard form of agreement for the execution of
technical co-operation projects, similar to Agreements concluded with
other member States which have no WHO office situated on their terri-
tories.

26. The position appearing from the events which the Court has so far
set out may be summarized as follows. During the early years of the WHO,
Egypt raised the question of the relation to the new Organization of the
existing long-established Alexandria Sanitary Bureau, and the Interim
Commission of the WHO in turn approached Egypt regarding the inte-
gration of the existing Bureau with the Organization and the location of the
WHO’s Regional Office for the Eastern Mediterranean in Alexandria.
Agreement was then reached between the WHO and Egypt early in 1949
that the operation of the Alexandria Bureau should be taken over by the
WHO in July of that year. That agreement was arrived at on the basis of
offers by the Egyptian Government to lease to the Organization for the use
of the Regional Office for the Eastern Mediterranean the site and buildings
of the existing Alexandria Bureau, and to transfer to the Organization the
functions and all related files and records of the Bureau. Egypt’s offers
were accepted by the Organization which, on its part, undertook to assume
financial responsibility for the Bureau on the date of the opening of the
Regional Office ; and it was then decided that the date should be 1 July
1949. These arrangements were approved by the Egyptian Government
and were endorsed by the Organization specifically as an integration of a
pre-existing institution under Article 54 of its Constitution. Temporary
exemption from customs dues having been provided by Egypt’s Council of
Ministers, the WHO’s Regional Office commenced operating at the seat of
the former Sanitary Bureau on 1 July 1949.

27. Meanwhile, negotiations for the conclusion of a host agreement for
the Regional Office, begun at least five months earlier, had been making
slow progress and were not completed until nearly two years later. On
25 March 1951, however, the Agreement, Section 37 of which is the subject
of the present request, was signed and ultimately entered into force on
8 August of that year. That agreement, in the words of its preamble, was
concluded :

“for the purpose of determining the privileges, immunities and
facilities to be granted by the Government of Egypt to the World
Health Organization, to the representatives of its Members and to its
experts and officials in particular with regard to its arrangements
in the Eastern Mediterranean Region, and of regulating other related
matters”.

Its provisions followed closely those of the model host agreement prepared
in the WHO, and are for the most part typical of those found in host
agreements of headquarters or regional or local offices of international

15
85 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

organizations. These provisions are on the lines of the Convention of
21 November 1947 on the Privileges and Immunities of the Specialized
Agencies, to which Egypt became a party on 28 September 1954. Under
Section 39 of that Convention, however, the Agreement of 25 March 1951
continued to be the instrument defining the legal status of the Regional
Office in Alexandria as between the WHO and Egypt.

*

28. The Court must now turn to the circumstances which have led to the
submission of the present request to the Court. Ever since beginning its
activities in Egypt on 1 July 1949, the WHO’s Regional Office has operated
continuously at the site of the former Sanitary Bureau in Alexandria. In
doing so, however, it has encountered certain difficulties stemming, from
the tense political situation in the Middle East. Those difficulties are
reflected in the fact that in 1954 the World Health Assembly found it
necessary to divide the Committee into two sub-committees : Sub-Com-
mittee A in which Israel was not, and Sub-Committee B in which it was,
represented.

29. On 7 May 1979 the Regional Director received a letter from the
governments of five member States of the Region requesting the convening
of an extraordinary meeting of the Regional Committee to discuss trans-
ferring the Regional Office from Alexandria to one of the other Arab
member States. A special session of Sub-Committee A was held on 12 May
1979, attended by representatives of 20 States, but not by Egypt which had
asked for the session to be postponed. Sub-Committee A adopted a reso-
lution reciting the wish of the majority of its members that the Regional
Office should be transferred to another State in the Region and recom-
mending its transfer. Meanwhile, the question had also been placed on the
agenda for the thirty-second Session of the World Health Assembly ; and
on 16 May 1979 the Egyptian delegation submitted a Memorandum alleg-
ing certain procedural irregularities and objecting that the request for
transfer was “politically motivated”. The question was referred to a Com-
mittee which expressed the view that the effects of the implementation of
such a decision by the Assembly needed study and recommended that the
study be undertaken by the Executive Board.

30. The World Health Assembly adopted the recommendation of the
Committee and, on 28 May 1979, the Executive Board set up a Working
Group to study all aspects of the matter and report back in January 1980.
The Working Group’s report, dated 16 January 1980 (which is in the
dossier of documents supplied to the Court), included a section entitled
“Question of denunciation of the existing Host Agreement”, as to which it
said :

“The Group considered that it was not in a position to decide
whether or not Section 37 of the Agreement with Egypt is applicable.
The final position of the Organization on the possible discrepancies of

16
86 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

views will have to be decided upon by the Health Assembly .. . the
International Court of Justice could also possibly be requested to
provide an advisory opinion under Article 76 of the WHO Constitu-
tion.”

The Executive Board accordingly transmitted the Working Group’s report
to the World Health Assembly for consideration and decision.

31. A further special session of Sub-Committee A of the Regional
Committee for the Eastern Mediterranean was held in Geneva on 9 May
1980, attended by representatives of 20 States, including Egypt. A reso-
lution was adopted, by 19 votes to 1 (that of Egypt) whereby the Sub-
Committee decided to recommend the transfer of the Regional Office for
the Eastern Mediterranean to Amman, Jordan, as soon as possible. The
representative of Egypt objected that the recommendation was, in his view,
based on purely political considerations. The question was again referred
to the World Health Assembly at its thirty-third session, and at Egypt’s
request the text of the 1951 Host Agreement was distributed to member
States. At its meeting on 16 May 1980, the Committee concerned had
before it a draft resolution submitted by 20 Arab States under which the
Health Assembly would decide to transfer the Regional Office to Amman,
Jordan, as soon as possible. Before it also was a draft resolution submitted
by the United States under which the Assembly would decide, “prior to
taking any decision on removal of the Regional Office” to request an
advisory opinion of the Court in the terms in which the request has been
submitted to the Court. In the course of the debate the Arab States stressed
the wish of the great majority of the member States of the Region to
transfer the office from Egypt and the harm which they considered its
retention in Alexandria would do to the work of the Organization. A
number of other States, on the other hand, questioned the desirability of
transferring a regional health office for political reasons and expressed
doubts regarding the practical aspects of the transfer. The Egyptian dele-
gate, inter alia, invoked Section 37, pointing out problems involved in its
interpretation. The United States resolution was endorsed by the Com-
mittee which recommended its adoption to the World Health Assembly.
Three days later, on 19 May, the representatives of 17 Arab States
addressed a letter to the Director-General of the Organization informing
him of their decision completely to “boycott” the Regional Office in its
present location, not to have any dealings with it as from that date, and to
deal directly with Headquarters in Geneva.

32. When the Committee’s recommendation was considered by the
World Health Assembly at a Plenary Meeting on 20 May, the delegate of
Jordan disputed the relevance of Section 37 to the question of the transfer
of the Regional Office from Egypt, and called for an opinion to be given by
the Director of the Legal Division of the Organization. The latter then gave
certain explanations as to the problems which he considered to be involved
in the interpretation of Section 37 and added that he was not for the
moment able to enlighten it further. The Assembly thereupon adopted the

17
87 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

draft resolution recommended by the Committee, the full text of which has
been given in the opening paragraph of this Opinion. The resolution, the
Court observes, in setting out the Assembly’s decision to submit the
present request to the Court, explained in recitals the reasons why the
Assembly found it necessary to do so. In those recitals the Assembly took
note of “the differing views” which had been expressed on the question of
whether the Organization “may transfer the Regional Office without
regard to the provisions of Section 37 of the Agreement between the World
Health Organization and Egypt of 25 March 1951” ; and it further noted
that the Working Group of the Executive Board had been “unable to make
a judgment or a recommendation on the applicability of Section 37 of this
Agreement”.

*

33. In the debates in the World Health Assembly just referred to, on the
proposal to request the present opinion from the Court, opponents of the
proposal insisted that it was nothing but a political manoeuvre designed to
postpone any decision concerning removal of the Regional Office from
Egypt, and the question therefore arises whether the Court ought to decline
to reply to the present request by reason of its allegedly political character.
In none of the written and oral statements submitted to the Court, on the
other hand, has this contention been advanced and such a contention
would in any case, have run counter to the settled jurisprudence of the
Court. That jurisprudence establishes that if, as in the present case, a
question submitted in a request is one that otherwise falls within the
normal exercise of its judicial process, the Court has not to deal with the
motives which may have inspired the request (Conditions of Admission of a
State to Membership in the United Nations (Article 4 of Charter), Advisory
Opinion, 1948, I.C.J. Reports 1947-1948, pp. 61-62 ; Competence of the
General Assembly for the Admission of a State to the United Nations, Advi-
sory Opinion, I.C.J. Reports 1950, pp. 6-7 ; Certain Expenses of the United
Nations (Article 17, paragraph 2, of the Charter), Advisory Opinion, I.C.J.
Reports 1962, p. 155). Indeed, in situations in which political considera-
tions are prominent it may be particularly necessary for an international
organization to obtain an advisory opinion from the Court as to the
legal principles applicable with respect to the matter under debate,
especially when these may include the interpretation of its constitution.

* *

34. Having thus examined the factual and legal context in which the
present request for an advisory opinion comes before it, the Court will now
consider the full meaning and implications of the hypothetical questions on
which it is asked to advise. Since those are formulated in the request by
reference to the applicability of Section 37 of the Agreement of 25 March
1951 to a transfer of the Regional Office from Egypt, it is necessary at once

18
88 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

to turn to the provisions of that Section. Included in the 1951 Agreement as
one of its “Final Provisions”, Section 37 reads :

“Section 37. The present Agreement may be revised at the request of
either party. In this event the two parties shall consult each other
concerning the modifications to be made in its provisions. If the
negotiations do not result in an understanding within one year, the
present Agreement may be denounced by either party giving two years’
notice.”

The “differing views” in the World Health Assembly as to the applicability
of these provisions to a transfer of the Regional Office from Egypt, which
are mentioned in the recitals to the resolution, concerned various points.
One of these was whether a transfer of the seat of the Regional Office from
Egyptisoris not covered by the provisions of the 1951 Agreement which toa
large extent deal with privileges, immunities and facilities. Another was
whether the provisions of Section 37 relate only to the case of a request by
one or other party for revision of provisions of the Agreement relating to the
question of privileges, immunities and facilities or are also apt to-cover its
total revision or outright denunciation. But the differences of view also
involved further points, as appears from the debates and from the expla-
nations given by the Director of the Legal Division of the WHO at the World
Health Assembly’s meeting of 20 May. Dealing with a question from the
delegate of Jordan about the two years’ notice provided for in Section 37, the
Director of the Legal Division referred to the enlightenment to be obtained
on the point by comparing the provisions in other host agreements. He also
drew attention to the possibility of referring to the applicable general
principles of international law, emphasizing the relevance in this connec-
tion of Article 56 of the International Law Commission’s draft articles on
treaties concluded between States and international organizations or
between international organizations.

35. Accordingly, it is apparent that, although the questions in the re-
quest are formulated in terms only of Section 37, the true legal question
under consideration in the World Health Assembly is : What are the legal
principles and rules applicable to the question under what conditions and in
accordance with what modalities a transfer of the Regional Office from
Egypt may be effected ? This, in the Court’s opinion, must also be con-
sidered to be the legal question submitted to it by the request. The Court
points out that, if it is to remain faithful to the requirements of its judicial
character in the exercise of its advisory jurisdiction, it must ascertain what
are the legal questions really in issue in questions formulated in a request (cf.
Admissibility of Hearings of Petitioners by the Committee on South West
Africa, Advisory Opinion, IL.C.J. Reports 1956, p. 26, and see also p.37;
Certain Expenses of the United Nations (Article 17, paragraph 2, of the

19
89 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Charter), Advisory Opinion, I.C.J. Reports 1962, pp. 156-158). It also points
out in this connection that the Permanent Court of International Justice, in
replying to requests for an advisory opinion, likewise found it necessary in
some cases first to ascertain what were the legal questions really in issue in
the questions posed in the request (cf. Jaworzina, Advisory Opinion, 1923,
P.C.LJ., Series B, No. 8 p. 282 ; Interpretation of the Greco-Turkish A gree-
ment of 1 December 1926, Advisory Opinion, 1928, P.C.LJ., Series B, No. 16,
pp. 5-16). Furthermore, as the Court has stressed earlier in this Opinion, a
reply to questions of the kind posed in the present request may, if incom-
plete, bé not only ineffectual but actually misleading as to the legal rules
applicable to the matter under consideration by the requesting Organiza-
tion. For this reason, the Court could not adequately discharge the obli-
gation incumbent upon it in the present case if, in replying to the request, it
did not take into consideration all the pertinent legal issues involved in the
matter to which the questions are addressed.

36. The Court will therefore now proceed to consider its replies to the
questions formulated in the request on the basis that the true legal question
submitted to the Court is : What are the legal principles and rules appli-
cable to the question under what conditions and in accordance with
what modalities a transfer of the Regional Office from Egypt may be
effected ?

*
* *

37. The Court thinks it necessary to underline at the outset that the
question before it is not whether, in general, an organization has the right
to select the location of the seat of its headquarters or of a regional office.
On that question there has been no difference of view in the present case,
and there can be no doubt that an international organization does have
such a right. The question before the Court is the different one of whether,
in the present case, the Organization’s power to exercise that right is or is
not regulated by reason of the existence of obligations vis-à-vis Egypt. The
Court notes that in the World Health Assembly and in some of the written
and oral statements before the Court there seems to have been a disposi-
tion to regard international organizations as possessing some form of
absolute power to determine and, if need be, change the location of the
sites of their headquarters and regional offices. But States for their part
possess a sovereign power of decision with respect to their acceptance of
the headquarters or a regional office of an organization within their ter-
ritories ; and an organization’s power of decision is no more absolute in
this respect than is that of a State. As was pointed out by the Court in one of
its early Advisory Opinions, there is nothing in the character of interna-
tional organizations to justify their being considered as some form of
“super-State” (Reparations for Injuries Suffered in the Service of the United
Nations, Advisory Opinion, I.C.J. Reports 1949, p. 179). International
organizations are subjects of international law and, as such, are bound by

20
90 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

any obligations incumbent upon them under general rules of international
law, under their constitutions or under international agreements to which
they are parties. Accordingly, it provides no answer to the questions sub-
mitted to the Court simply to refer to the right of an international organiza-
tion to determine the location of the seat of its regional offices.

*

38. The “differing views” expressed in the World Health Assembly
regarding the relevance of the Agreement of 25 March 1951, and regarding
the question whether the terms of Section 37 of the Agreement are appli-
cable in the event of any transfer of the Regional Office from Egypt, were
repeated and further developed in the written and oral statements sub-
mitted to the Court. As to the relevance of the 1951 Agreement in the
present connection, the view advanced on one side has been that the
establishment of the Regional Office in Alexandria took place on | July
1949, pursuant to an agreement resulting either from Egypt’s offer to
transfer the operation of the Alexandria Bureau to the WHO and the
latter’s acceptance of that offer, or from Egypt’s acceptance of a unilateral
act of the competent organs of the WHO determining the site of the
Regional Office. Proponents of this view maintain that the 1951 Agree-
ment was a separate transaction concluded after the establishment of the
Regional Office in Egypt had been completed and the terms of which only
provide for the immunities, privileges and facilities of the Regional Office.
They point to the fact that some other host agreements of a similar kind
contain provisions expressly for the establishment of the seat of the
Regional Office and stress the absence of such a provision in the 1951
Agreement. This Agreement, they argue, although it may contain refer-
ences to the seat of the Regional Office in Alexandria, does not provide for
its location there. On this basis, and on the basis of their understanding of
the object of the 1951 Agreement deduced from its title, preamble, and
text, they maintain that the Agreement has no bearing on the Organiza-
tion’s right to remove the Regional Office from Egypt. They also contend
that the 1951 Agreement was not limited to the privileges, immunities and
facilities granted only to the Regional Office, but had a more general
purpose, namely, to regulate the above-mentioned questions between
Egypt and the WHO in general.

39. Proponents of the opposing view say that the establishment of the
Regional Office and the integration of the Alexandria Bureau with the
WHO were not completed in 1949 ; they were accomplished by a series of
acts in a composite process, the final and definitive step in which was the
conclusion of the 1951 host agreement. To holders of this view, the act of
transferring the operation of the Alexandria Bureau to the WHO in 1949
and the host agreement of 1951 are closely related parts of a single trans-
action whereby it was agreed to establish the Regional Office at Alexan-
dria. Stressing the several references in the 1951 Agreement to the location
of the Office in Alexandria, they argue that the absence of a specific
provision regarding its establishment there is due to the fact that this

21
91 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Agreement was dealing with a pre-existing Sanitary Bureau already estab-
lished in Alexandria. In general, they emphasize the significance of the
character of the 1951 Agreement as a headquarters agreement, and of the
constant references to it as such in the records of the WHO and in official
acts of the Egyptian State.

40. The differences regarding the application of Section 37 of the
Agreement to a transfer of the Regional Office from Egypt have turned on
the meaning of the word “revise” in the first sentence and on the inter-
pretation then to be given to the two following sentences of the Section.
According, to one view the word “revise” can cover only modifications of
particular provisions of the Agreement and cannot cover a termination or
denunciation of the Agreement, such as would be involved in the removal
of the seat of the Office from Egypt : and this is the meaning given to the
word “revise” in law dictionaries. On that assumption, and on the basis of
what they consider to be the general character of the 1951 Agreement, they
consider all the provisions of the Section, including the right of denuncia-
tion in the third sentence, to apply only in cases where a request has been
made by one or other party for a partial modification of the terms of the
Agreement. They conclude that, in consequence, the 1951 Agreement
contains no general right of denunciation and invoke the general rules
expressed in the first paragraph of Article 56 of the Vienna Convention on
the Law of Treaties and the corresponding provision of the International
Law Commission’s draft articles on treaties concluded between States and
international organizations or between international organizations. Under
those articles a treaty, “which contains no provision regarding its termi-
nation and which does not provide for denunciation or withdrawal” is not
subject to denunciation or withdrawal unless, inter alia, such a right may be
implied by the nature of the treaty. Referring to opinions expressed in the
International Law Commission that headquarters agreements of interna-
tional organizations are by their nature agreements in which a right of
denunciation may be implied under the articles in question, they then
maintain that such a general right of denunciation is to be implied in the
1951 Agreement. The proponents of this view go on to argue that in any
case the transfer of the Regional Office from Egypt is not a matter which
can be said to fall within the provisions of Section 37, and that the removal
of the seat of the Office from Egypt would not necessarily mean the
denunciation of the 1951 Agreement.

41. Opponents of the view just described insist, however, that the word
“revise” may also have the wider meaning of “review” and cover a general
or total revision of an agreement, including its termination. According to
them, the word has not infrequently been used with that meaning in
treaties and was so used in the 1951 Agreement. They maintain that this is
confirmed by the travaux préparatoires of Section 37, which are to be found
in negotiations between representatives of the Swiss Government and the
ILO concerning the latter’s headquarters agreement with Switzerland.
These negotiations, they consider, concern the specific question of the

22
92 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

establishment of the ILO’s seat in Geneva and, while Switzerland wished in
this connection to include a provision for denunciation in the agreement,
the ILO did not. The result, they say, was the compromise formula,
subsequently introduced into WHO host agreements, which provides for
the possibility of denunciation, but only after consultation and negotiation
regarding the revision of the instrument. In their view, therefore, the
travaux préparatoires confirm that the formula in Section 37 was designed
to cover revision of the location of the Regional Office’s seat at Alexandria,
including the possibility of its transfer outside Egypt. They further argue
that this interpretation is one required by the object and purpose of
Section 37 which, they say, was clearly meant to preclude either of the
parties to the Agreement from suddenly and precipitately terminating the
legal régime it created. The proponents of this view of Section 37 also take
the position that, even if it were to be rejected and the Agreement inter-
preted as also including a general right of denunciation, Egypt would still
be entitled to notice under the general rules of international law. In this
connection, they point to Article 56 of the Vienna Convention on the Law
of Treaties and the corresponding article in the International Law Com-
mission’s draft articles on treaties concluded between States and interna-
tional organizations or between international organizations. In both
articles paragraph 2 specifically provides that in any case where a right of
denunciation or withdrawal is implied in a treaty a party shall give not less
than twelve months’ notice of its intention to exercise the right.

42. The Court has described the differences of view regarding the
application of Section 37 to a transfer of the Regional Office from Egypt
only in a broad outline which does not reproduce all the refinements with
which they have been expressed nor all the considerations by which they
have been supported. If it has done this, it is because it considers that the
emphasis placed on Section 37 in the questions posed in the request dis-
torts in some measure the general legal framework in which the true legal
issues before the Court have to be resolved. Whatever view may be held on
the question whether the establishment and location of the Regional Office
in Alexandria are embraced within the provisions of the 1951 Agreement,
and whatever view may be held on the question whether the provisions of
Section 37 are applicable to the case of a transfer of the Office from Egypt,
the fact remains that certain legal principles and rules are applicable in the
case of such a transfer. These legal principles and rules the Court must,
therefore, now examine.

43. By the mutual understandings reached between Egypt and the
Organization from 1949 to 1951 with respect to the Regional Office of the
Organization in Egypt, whether they are regarded as distinct agreements or
as separate parts of one transaction, a contractual legal régime was created

23
93 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

between Egypt and the Organization which remains the basis of their legal
relations today. Moreover, Egypt was a member — a founder member — of
the newly created World Health Organization when, in 1949, it transferred
the operation of the Alexandria Sanitary Bureau to the Organization ; and
it has continued to be a member of the Organization ever since. The very
fact of Egypt’s membership of the Organization entails certain mutual
obligations of co-operation and good faith incumbent upon Egypt and
upon the Organization. Egypt offered to become host to the Regional
Office in Alexandria and the Organization accepted that offer; Egypt
agreed to provide the privileges, immunities and facilities necessary for the
independence and effectiveness of the Office. As a result the legal rela-
tionship between Egypt and the Organization became, and nowis, that of a
host State and an international organization, the very essence of which is a
body of mutual obligations of co-operation and good faith. In the present
instance Egypt became host to the Organization’s Regional Office, with its
attendant advantages, and the Organization acquired a valuable seat for its
office by the handing over to the Organization of an existing Egyptian
Sanitary Bureau established in Alexandria, and the element of mutuality in
the legal régime thus created between Egypt and the WHO is underlined by
the fact that this was effected through common action based on mutual
consent. This special legal régime of mutual rights and obligations has been
in force between Egypt and WHO for over thirty years. The result is that
there now exists in Alexandria a substantial WHO institution employing a
large staff and discharging health functions important both to the Orga-
nization and to Egypt itself. In consequence, any transfer of the WHO
Regional Office from the territory of Egypt necessarily raises practical
problems of some importance. These problems are, of course, the concern
of the Organization and of Egypt rather than of the Court. But they also
concern the Court to the extent that they may have a bearing on the legal
conditions under which a transfer of the Regional Office from Egypt may
be effected.

44. The problems were studied by the Working Group set up by the
Executive Board of WHO in 1979, and it is evident from the report of that
Working Group that much care and co-operation between the Organiza-
tion and Egypt is needed if the risk of serious disruption to the health work
of the Regional Office is to be avoided. It is also apparent that a reasonable
period of time would be required to effect an orderly transfer of the
operation of the Office from Alexandria to the new site without disruption
to the work. Precisely what period of time would be required is a matter
which can only be finally determined by consultation and negotiation
between WHO and Egypt. It is, moreover, evident that during this period
the Organization itself would need to make full use of the privileges,
immunities and facilities provided in the Agreement of 25 March 1951 in
order to ensure a smooth and orderly transfer of the Office from Egypt to
its new site. In short, the situation arising in the event of a transfer of the

_ 24
94 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Regional Office from Egypt is one which, by its very nature, demands
consultation, negotiation and co-operation between the Organization and
Egypt.

*

45. The Courts attention has been drawn to a considerable number of
host agreements of different kinds, concluded by States with various
international organizations and containing varying provisions regarding
the revision, termination or denunciation of the agreements. These agree-
ments fall into two main groups : (1) those providing the necessary régime
for the seat of a headquarters or regional office of a more or less permanent
character, and (2) those providing a régime for other offices set up ad hoc
and not envisaged as of a permanent character. As to the first group, which
includes agreements concluded by the ILO and the WHO, their provisions
take different forms. The headquarters agreement of the United Nations
itself, with the United States, which leaves to the former, the right to decide
on its removal, provides for its termination if the seat is removed from the
United States “except for such provisions as may be applicable in con-
nection with the orderly termination of the operations of the United
Nations at its seat in the United States and the disposition of its property
therein”. Other agreements similarly provide for cessation of the host
agreement upon the removal of the seat, subject to arrangements for the
orderly termination of the operations, while others, for example, provide
for one year’s or six months’ notice of termination or denunciation, and
there are other variants. The ad hoc type of agreement, on the other hand,
commonly provides for termination on short periods of notice or by
agreement or simply on cessation of the operations subject to orderly
arrangements for bringing them to an end.

46. In considering these provisions, the Court feels bound to observe
that in future closer attention might with advantage be given to their
drafting. Nevertheless, despite their variety and imperfections, the provi-
sions of host agreements regarding their revision, termination or denun-
ciation are not without significance in the present connection. In the first
place, they confirm the recognition by international organizations and
host States of the existence of mutual obligations incumbent upon them to
resolve the problems attendant upon a revision, termination or denuncia-
tion of a host agreement. But they do more, since they must be presumed to
reflect the views of organizations and host States as to the implications of
those obligations in the contexts in which the provisions are intended to
apply. In the view of the Court, therefore, they provide certain general
indications of what the mutual obligations of organizations and host States
to co-operate in good faith may involve in situations such as the one with
which the Court is here concerned.

47. A further general indication as to what those obligations may entail
is to be found in the second paragraph of Article 56 of the Vienna Con-

25
95 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

vention on the Law of Treaties and the corresponding provision in the
International Law Commission’s draft articles on treaties between States
and international organizations or between international organizations.
Those provisions, as has been mentioned earlier, specifically provide that,
when a right of denunciation is implied in a treaty by reason of its nature,
the exercise of that right is conditional upon notice, and that of not less
than twelve months. Clearly, these provisions also are based on an obli-
gation to act in good faith and have reasonable regard to the interests of the
other party to the treaty.

x *

48. In the present case, as the Court has pointed out, the true legal
question submitted to it in the request is : What are the legal principles and
rules applicable to the question under what conditions and in accordance
with what modalities a transfer of the Regional Office from Egypt may be
effected ? Moreover, as it has also pointed out, differing views have been
expressed concerning both the relevance in this connection of the 1951
Agreement and the interpretation of Section37 of that Agreement.
Accordingly, in formulating its reply to the request, the Court takes as its
starting point the mutual obligations incumbent upon Egypt and the
Organization to co-operate in good faith with respect to the implications
and effects of the transfer of the Regional Office from Egypt. The Court
does so the more readily as it considers those obligations to be the very
basis of the legal relations between the Organization and Egypt under
general international law, under the Constitution of the Organization and
under the agreements in force between Egypt and the Organization. The
essential task of the Court in replying to the request is, therefore, to
determine the specific legal implications of the mutual obligations incum-
bent upon Egypt and the Organization in the event of either of them
wishing to have the Regional Office transferred from Egypt.

49. The Court considers that in the context of the present case the
mutual obligations of the Organization and the host State to co-operate
under the applicable legal principles and rules are as follows :

— In the first place, those obligations place a duty both upon the Orga-
nization and upon Egypt to consult together in good faith as to the
question under what conditions and in accordance with what modalities
a transfer of the Regional Office from Egypt may be effected.

— Secondly, in the event of its being finally decided that the Regional
Office shall be transferred from Egypt, their mutual obligations of
co-operation place a duty upon the Organization and Egypt to consult
together and to negotiate regarding the various arrangements needed to
effect the transfer from the existing to the new site in an orderly manner
and with a minimum of prejudice to the work of the Organization and
the interests of Egypt.

— Thirdly, those mutual obligations place a duty upon the party which

26
96 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

wishes to effect the transfer to give a reasonable period of notice to the
other party for the termination of the existing situation regarding the
Regional Office at Alexandria, taking due account of all the practical
arrangements needed to effect an orderly and equitable transfer of the
Office to its new site.

Those, in the view of the Court, are the implications of the general legal
principles and rules applicable in the event of the transfer of the seat of a
Regional Office from the territory of a host State. Precisely what periods of
time may be involved in the observance of the duties to consult and
negotiate, and what period of notice of termination should be given, are
matters which necessarily vary according to the requirements of the par-
ticular case. In principle, therefore, it is for the parties in each case to
determine the length of those periods by consultation and negotiation in
good faith. Some indications as to the possible periods involved, as the
Court has said, can be seen in provisions of host agreements, including
Section 37 of the Agreement of 25 March 1951, as well as in Article 56 of
the Vienna Convention on the Law of Treaties and in the corresponding
article of the International Law Commission’s draft articles on treaties
between States and international organizations or between international
organizations. But what is reasonable and equitable in any given case must
depend on its particular circumstances. Moreover, the paramount consid-
eration both for the Organization and the host State in every case must be
their clear obligation to co-operate in good faith to promote the objectives
and purposes of the Organization as expressed in its Constitution ; and this
too means that they must in consultation determine a reasonable period of
time to enable them to achieve an orderly transfer of the Office from the
territory of the host State.

50. It follows that the Court’s reply to the second question is that the
legal responsibilities of the Organization and Egypt during the transitional
period between the notification of the proposed transfer of the Office and
the accomplishment thereof would be to fulfil in good faith the mutual
obligations which the Court has set out in answering the first question.

51. For these reasons,
THE Court,

1. By twelve votes to one,
Decides to comply with the request for an advisory opinion ;

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges
Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian
and Sette-Camara ;

AGAINST : Judge Morozov ;

27
97 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

2. With regard to Question 1,
By twelve votes to one,

Is of the opinion that in the event specified in the request, the legal
principles and rules, and the mutual obligations which they imply, regard-
ing consultation, negotiation and notice, applicable as between the World
Health Organization and Egypt are those which have been set out in
paragraph 49 of this Advisory Opinion and in particular that :

(a) their mutual obligations under those legal principles and rules place a
duty both upon the Organization and upon Egypt to consult together in
good faith as to the question under what conditions and in accordance
with what modalities a transfer of the Regional Office from Egypt may
be effected ;

(b) in the event of its being finally decided that the Regional Office shall be
transferred from Egypt, their mutual obligations of co-operation place
a duty upon the Organization and Egypt to consult together and to
negotiate regarding the various arrangements needed to effect the
transfer from the existing to the new site in an orderly manner and witha
minimum of prejudice to the work of the Organization and the interests
of Egypt ;

(c) their mutual obligations under those legal principles and rules place
a duty upon the party which wishes to effect the transfer to give a
reasonable period of notice to the other party for the termination of
the existing situation regarding the Regional Office at Alexandria,
taking due account of all the practical arrangements needed to effect
an orderly and equitable transfer of the Office to its new site ;

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges
Forster, Gros, Lachs, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian
and Sette-Camara ;

AGAINST : Judge Morozov ;

3. With regard to Question 2,

By eleven votes to two,

Ts of the opinion that, in the event of a decision that the Regional Office
shall be transferred from Egypt, the legal responsibilities of the World
Health Organization and Egypt during the transitional period between the
notification of the proposed transfer of the Office and the accomplishment
thereof are to fulfil in good faith the mutual obligations which the Court has
set out in answering Question | ;

IN FAVOUR : President Sir Humphrey Waldock ; Vice-President Elias ; Judges
Forster, Gros, Nagendra Singh, Ruda, Mosler, Oda, Ago, El-Erian and
Sette-Camara :

AGAINST : Judges Lachs and Morozov.

28
98 INTERPRETATION OF AGREEMENT (ADVISORY OPINION)

Done in English and in French, the English text being authoritative, at the
Peace Palace, The Hague, this twentieth day of December, one thousand
nine hundred and eighty, in three copies, of which one will be placed in the
archives of the Court, and the others transmitted to the Secretary-General
of the United Nations and to the Director-General of the World Health
Organization, respectively.

(Signed) Humphrey WALDOCK,
President.

(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judges Gros, LACHS, RUDA, MOSLER, ODA, AGO, EL-ERIAN, and SETTE-
CAMARA append separate opinions to the Opinion of the Court.

Judge Morozov appends a dissenting opinion to the Opinion of the
Court.

(Initialled) H.W.
(Initialled) S.T.B.

29
